The Attorney        General of Texas
                                                        .~une6, 1984
    JIM MATTOX
    Attorney General



    Supreme Court Building           Honorable Bob Bush                   Opinion No. JM-159
    P. 0. Box 12546
    Austin. TX. 76711. 2546
                                     Chairman
    512/475-2501                     Committee on the Judiciary           Re: Whether House Bill No. 1169,
    Telex 9101674-1367               Texas House of Representatives       68th Legislature requires a minor
    Telecopier   512/475-0266        P. 0. Box 2910                       child to have a social security
                                     Austin, Texas   78769                number prior to the issuance of
    714 Jackson, Suite 700
                                                                          a decree in a child support suit
    Dallas, TX. 75202-4506
    2141742.6944                     Dear Representative Bush:

                                          House Bill No. 1169, Acts 1983, 68th Leg., ch. 424. ,15,at 2346
    4024 Alberta Ave., Suite 160
    El Paso. TX. 79905.2793
                                     amended section 11.15 of the Family Code by adding subsection (b).
    9151533.3464                     Section 11.15 of the Family Code reads as follows:

h
                                                  (b) A    decree in a     suit affecting the
       71 Texas,   Suite 700                   parent-child relationship, in which any person is
     ..,uston. TX. 77002-3111
                                               ordered to pay child support, must contain the
    713/223-5666
                                               social security number of each party to the suit,
                                               including the child. (Emphasis added).
    606 Broadway, Suite 312
    Lubbock, TX. 79401-3479          You inform us that certain judges are interpreting section 11.15(b) to
    606/747-5236
                                     require that final divorce decrees cannot be entered without the
                                     parents obtaining social security cards from the Social Security
    4399 N. Tenth, Suite B           Administration for every child affected thereby, including infants.
    McAllen, TX. 76501.1665          You ask us the following question:
    5121662-4547

                                               Is the legislative intent of section 11.15(b) of
    200 Main Plaza, Suite 400                  House Bill No. 1169 to require the acquisition of
    San Antonio,    TX. 76205-2797            'a social security number for all children prior to
    512/225-4191                               entering a decree in such suits [affecting the
                                               parent-child relationship]?
    An Equal Opportunityl
    Affirmative Action Employer      We answer your question in the negative; we conclude that section
                                     11.15(b) requires the inclusion of such information &   if it is
                                     already available.

                                          We are required to interpret a statute in a way which

                                               expresses only the will of the makers of the law,
                                               not forced nor strained, but simply such as the




                                                                 p. 702
Honorable Bob Bush - Page 2 (m-159)




          words of the law in their plain sense fairly
          sanction and will clearly sustain.

Railroad Commission of Texas v. Miller, 434 S.W.2d 670, 672 (Tex.
1968). Clearly, section 11.15(b) requires the decree in every suit
which affects the parent-child relationship and in which any person is
ordered to pay child support to contain the social security number, if
it is available, of every party to the suit, as well as of every child
thereby affected. The issue is whether section 11.15(b) of the Family
Code, in addition, requires a person to obtain such a number if he
does not already have one. More specifically, the issue is whether to
construe section 11.15(b) of the Family Code to include the phrase
"and each party or child not already possessing a social security
number must obtain one." Without clear evidence of legislative intent
supporting such an inclusion, we decline to do so.

     If the language of a statute is plain, a court will not eliminate
or supply a word or clause on the supposition that it was included or
omitted by inadvertance. Ratcliff v. State, 289 S.W. 1072 (Tex. Grim.
APP. 1926); Winder v. King, 297 S.W. 689 (Tex. Civ. App. - Amarillo
1927), rev'd on other grounds, 1 S.W.2d 587 (Tex. Comm'n App. 1928).
Courts will add words or phrases to a statute only when it is
necessary to give effect to the clear legislative intent. Hunter v.
Fort Worth Capital Corporation, 620 S.W.2d 547 (Tex. 1981); Sweeny
Hospital District v. Carr, 378 S.W.2d 40 (Tex. 1964).

     Our examination of the relevant legislative history does not
reveal any intent on the part of the legislature to require that
parties to a suit affecting the parent-child relationship in which any
person is ordered to pay child support, as well as the children
affected thereby, obtain a social security number if that person does
not already possess one. The legislature merely intended to require
the inclusion of such number if it has already been obtained.
Accordingly, we conclude that section 11.15(b) of the Family Code
requires, in any decree in a suit affecting the parent-child relation-
ship in which any person is ordered to pay child support, the
inclusion of the social security number of each party to the suit, as
well as that of every child affected thereby, if that number has
already been obtained; it does not require parents to obtain social
security cards from the Social Security Administration for every child
who does not have such a card.

                            SUMMARY

             Section 11.15(b) of the Family Code requires,
          in any decree in a suit affecting the parent-child
          relationship in which any person is ordered to pay
          child support, the inclusion of the social
          security number of each party to the suit, as well




                                p. 703
Honorable Bob Bush - Page 3 (JM-159)




          as that of every child affected thereby, if that
          number has already been obtained; it does not
          require parents to obtain social security cards
          from the Social Security Administration for every
          child who does not have such a card.




                                       JIM     MATTOX
                                       Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Jim Moellinger
Assistant Attorney General

APPROVBD:
OPINION COMMITTEE

Rick Gilpin, Chairman
David Brooks
Colin Carl
Susan Garrison
Jim Moellinger
Nancy Sutton




                              p. 704